DETAILED ACTION
	This Office action is based on the amendments filed February 25, 2021 for application 15/572,515.  Claims 7, 8, and 13 have been amended; claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostock et al. (US Patent 6,886,563).
Regarding claim 1, Bostock discloses a personal respiratory protection device (10’) comprising an upper panel (14), a central panel (12), and a lower panel (16), wherein the central panel is separated from each of the upper and lower panels by a first and second fold, seam, weld, or bond (15, 17), respectively, such that the device is capable of being folded flat for storage along the first and second fold, seam, weld, or bond and opened to form a cup-shaped air chamber over the nose and mouth of a wearer when in use, and wherein the upper panel 
Regarding claim 2, Bostock discloses that the upper tab is moveable between a stowed position in which the upper tab rests against the upper panel and a deployed position in which the upper tab projects away from the upper panel (Figs. 5-6).
Regarding claim 3, Bostock discloses that the upper tab is capable of remaining in the deployed position until such time as it is returned to the stowed position (Figs. 5-6).
Regarding claim 4, Bostock discloses that the upper tab folds about a line of attachment (21) to the upper panel when moving between the stowed and deployed positions (Figs. 5-6; column 5, lines 46-50).
Regarding claim 5, Bostock discloses that the device includes a nose clip (28) for conforming to the nose of the user, wherein the line of attachment of the upper tab is proximate the nose clop such that the upper tab is capable of acting on the nose clip to deform the nose clip during opening of the mask (Fig. 6; column 5, lines 57-58).
Regarding claim 6, Bostock discloses that the upper tab is positioned on a longitudinal centerline of the device (Fig. 6).
Regarding claim 7, Bostock discloses that the upper tab has a length (depth) of between 25mm and 35mm (column 6, lines 21-23).  Note that the orientation of the “length” of the upper tab is not defined and therefore has been interpreted to correspond with the disclosed “depth” of the device taught by Bostock.
Regarding claim 8, Bostock discloses that the upper tab has a width (depth) of between 25mm and 35mm at its line of attachment to the upper panel (column 6, lines 21-23).  Note that the orientation of the “width” of the upper tab is not defined and therefore has been interpreted to correspond with the disclosed “depth” of the device taught by Bostock.
Regarding claim 9, Bostock discloses that the lower panel has a graspable lower tab (22) attached to an interior portion of an external surface of the lower panel, wherein the lower 
Regarding claim 14, Bostock discloses that the lower tab is positioned on a longitudinal centerline of the device (Fig. 6).
Regarding claim 15, Bostock discloses that at least a portion of the lower tab is visible to a user when the device is folded (Fig. 5).
Regarding claim 17, Bostock discloses that the device has a multi-layered structure that comprises a first inner cover web (124), a filtration layer (126) that comprises a web that contains electrically-charged microfibers, and a second outer cover web (132), wherein the first and second cover webs are disposed on first and second opposing sides of the filtration layer, respectively, and wherein the nose clip is attached to the second cover web (Fig. 17; column 8, lines 15-20; column 9, lines 13-24; column 12, lines 11-28).
Regarding claim 18, Bostock discloses that the device further comprises a resiliently compliant headband (18, 18’) secured to the central panel (Figs. 4-6; column 5, lines 22-25; column 10, lines 5-11).
Regarding claim 19, Bostock discloses that the device further comprises an exhalation valve disposed on the central panel (column 10, lines 63-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bostock as applied to claim 1 above, in view of La Joie et al. (US Patent 2,507,447).
Regarding claims 9 and 10, Bostock discloses the invention substantially as claimed, as described above, but fails to teach that the lower panel has a lateral fold when stored and a graspable lower tab attached to the lower panel at a position proximate the lateral fold.
La Joie discloses a personal protection device comprising an upper panel (17+19), a central panel (25), and a lower panel (18+20), wherein the central panel is separated from each of the upper and lower panels by a first and second fold, seam, weld, or bond (14, 15), respectively, such that the device is capable of being folded flat for storage along the first and second fold, seam, weld, or bond and opened to form a cup-shaped air chamber over the nose and mouth of a wearer when in use, wherein the upper panel has a graspable upper tab (27) positioned on an outer surface of the upper panel and being graspable in use to open the device, wherein the lower panel has a graspable lower tab (27) attached to an interior portion (inward toward the neck of the user) of an external surface of the lower panel such that the lower tab is graspable in use in conjunction with the upper tab to open the device, and wherein the lower panel has a lateral fold (16) when stored and the lower tab is attached to the lower panel at a position proximate the lateral fold (Figs. 1-6; column 3, lines 25-32; column 4, lines 40-62).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by Bostock to further comprise a lateral fold in the lower panel and a graspable lower tab attached to the lower panel at a position proximate the lateral fold as taught by La Joie for the purpose of enabling a user to easily pull the device fully open for use.
Regarding claims 11 and 12, the combination of Bostock and La Joie discloses the invention substantially as claimed, as described above, and La Joie further discloses that the lower tab is positioned on the lateral fold and is therefore positioned within 10mm above or below the lateral fold (Figs. 1-6).
Regarding claim 13, although the combination of Bostock and La Joie fails to expressly teach that the lower tab is between 10 mm and 40 mm in width at its point of attachment to the lower panel, it would have been an obvious matter of design choice to one having ordinary skill in the art to modify the lower tab of the device taught by the combination of Bostock and La Joie to be between 10 mm and 40 mm in width since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, is has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 16, the combination of Bostock and La Joie discloses the invention substantially as claimed, as described above, and La Joie further discloses that the lower panel is folded to form to lateral fold at a position approximately equidistant between the second fold, seam, weld, or bond and a lower outer perimeter of the lower panel (Fig. 4).

Response to Arguments
Applicant’s arguments filed February 25, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the tab (20) of the respiratory device (10’) taught by Bostock is not positioned on an outer surface of the upper panel (14), the examiner disagrees.  The term “position” is defined as “to put something or someone in a particular place” (online Cambridge Dictionary: https://dictionary.cambridge.org/us/dictionary/english/positioned).  When the respiratory device (10’) taught by Bostock is in the flat folded storage position, the tab (20) will be in abutment with the outer surface of the upper panel (14) such that the tab (20) is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/28/2021